Filed 7/2/14 Castellon v. Balbigy CA2/8

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                 DIVISION EIGHT


JUDITH CASTELLON,                                                    B245122

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. LD062461)
         v.

NADER BALBIGY;

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County.
Steff Padilla, Christine Ewell and Virginia Keeny, Judges. Affirmed.



         Nader Balbigy, in pro per, Appellant.



         No appearance by Respondent.


                                       __________________________
         Nader Balbigy appeals from the family law court’s domestic violence restraining
order that prohibited him from having contact with his wife and children. We affirm that
order.

                         FACTS AND PROCEDURAL HISTORY

         On August 10, 2012, the trial court issued a domestic violence restraining order
against Nader Balbigy in connection with the marital dissolution proceeding brought by
his wife, Judith Castellon. Distilled, that order commanded Balbigy to refrain from
contacting, stalking, or harassing Castellon and their three children.
         At the hearing on Castellon’s application for that order, Balbigy admitted that he
was already subject to a restraining order that resulted from his earlier no contest plea to a
criminal domestic violence charge. The trial court reviewed the criminal court’s
restraining order and pointed out that the criminal court had not checked off the box that
would have allowed Balbigy to have contact with his children.
         Castellon claimed that Balbigy had, in violation of the criminal court restraining
order, contacted the children to say negative things about her and pressure them into
living with him, stalked her on Facebook through a fictional identity, checked up on her
eBay activities, and had threatened to harm three of her relatives. Balbigy admitted that
he had contacted his children by phone and in person, had been following Castellon on
Facebook, obtained records of her cell phone activity because his name was on the
account, examined her eBay activities, and secretly recorded a conversation he had with
her.
         Castellon said she wanted an order that would allow Balbigy to see the children
during monitored visits with a therapist in order to address the emotional abuse they
suffered from his conduct. The trial court granted the restraining order and was in the
process of awarding visitation on that basis when Balbigy interrupted and said he did not
want visitation. The trial court said it was “sorry for your children because they love
you.” The trial court then issued a five-year restraining order against Balbigy that
applied to his wife and children.

                                               2
                                       DISCUSSION

       Under the Domestic Violence Protection Act (Fam. Code, § 6200, et seq.), the
family law court can issue restraining orders either ex parte or after notice and a hearing
to enjoin a party from, among other things, stalking, threatening, harassing, making
annoying phone calls, contacting, or disturbing the peace of the other party and, if
applicable, their family or household members. (Fam. Code, §§ 6320, 6340.) We review
the trial court’s order under the abuse of discretion standard and examine the record to
determine whether the order is supported by substantial evidence. (Burquet v.
Brumbaugh (2014) 223 Cal. App. 4th 1140, 1143.)
       We recognize that Balbigy has represented himself throughout these proceedings,
but he is still bound to follow the rules and principles that govern the presentation of facts
and arguments in appellate briefs. (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246-
1247.) These include: presenting the facts fully and completely, and not in a one-sided
manner; providing an adequate record that permits meaningful appellate review; and
making cogent and intelligible arguments that cite both the record and applicable legal
authority. (Gombiner v. Swartz (2008) 167 Cal. App. 4th 1365, 1374.)1
       Balbigy has, for the most part, failed to meet these obligations. His opening
appellate brief consists primarily of a one-sided attempt to reargue the facts that led to his
domestic violence conviction and to discredit Castellon’s fitness as a mother through
charges of infidelity and other misconduct. He does not offer by way of citation to
authority or otherwise any meaningful legal argument why the trial court erred. The most
we can discern from his brief is the contention that the family law restraining order was
based on the fact that the criminal court’s restraining order mistakenly excluded him from
seeing his children, an error that he contends was corrected eight months after the family
law restraining order was issued.

1      Castellon’s failure to file a respondent’s brief does not relieve Balbigy of these
obligations. (Burquet v. Brumbaugh, supra, 223 Cal.App.4th at p. 1141, fn. 1.)

                                              3
       This contention suffers from several defects. First, neither the original criminal
law restraining order nor the supposed modified order is in the appellate record,
precluding meaningful appellate review. Second, it does not acknowledge that the trial
court had an independent evidentiary basis for its order based on Castellon’s evidence
and Balbigy’s admissions concerning the nature and extent of his conduct in regard to
both Castellon and his children. Finally, the purported modification or clarification of the
criminal law restraining order occurred long after the family law restraining order issued,
and we review the trial court’s ruling based on matters before it at the time of the hearing.
(Haworth v. Superior Court (2010) 50 Cal. 4th 372, 379, fn. 2.)2

                                         DISPOSITION

       The family law court’s restraining order is affirmed. Respondent shall recover her
costs on appeal.




                                                  RUBIN, J.
WE CONCUR:



              BIGELOW, P. J.



              FLIER, J.




2      To the extent the trial court might have relied on the criminal law restraining
order, Balbigy is free to seek modification of that order based on changed circumstances.
(Fam. Code, § 6345, subd. (a).) We also note that during oral argument Balbigy referred
to other family law proceedings in this case. Those matters were not before us and we
express no opinion concerning their effect or ultimate disposition should they be
appealed.
                                             4